                 Case 3:20-mj-70917-MAG Document 8 Filed 12/08/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MOLLY K. PRIEDEMAN (CABN 302096)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Molly.priedeman@usdoj.gov
 8

 9 Attorneys for United States of America
10                                     UNITED STATES DISTRICT COURT

11                                   NORTHERN DISTRICT OF CALIFORNIA

12                                          SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                         ) CASE NO. 3:20-mj-70917 MAG
                                                       )
14             Plaintiff,                              )
                                                       ) UNITED STATES’ APPLICATION TO UNSEAL
15        v.                                           ) AND [PROPOSED] ORDER
                                                       )
16   NELLY GABUEVA,                                    )
     Aka Nelly Allen, Nelly Allen Gabueva, Nelly       )
17   Gabutti                                           )
                                                       )
18             Defendant.

19
               The United States respectfully moves this Court to unseal the previously-filed Criminal
20
     Complaint, Affidavit in Support of Criminal Complaint and Arrest Warrant, the Arrest Warrant, the
21
     Summons in a Criminal Case, the Notice of Dismissal, the Motion to Seal and Sealing Order, and the
22
     docket in the above-captioned case. The federal investigation has been completed. Therefore, it is no
23
     longer necessary for the documents and the docket to be sealed.
24
     \\
25
     \\
26
     \\
27
     \\
28

     MOTION TO UNSEAL
     20:mj-70917 MAG                                       1
30
            Case 3:20-mj-70917-MAG Document 8 Filed 12/08/20 Page 2 of 3




 1 DATED: December 4, 2020                  Respectfully submitted,

 2                                          DAVID L. ANDERSON
                                            United States Attorney
 3

 4                                          /s/ Molly K. Priedeman
                                            MOLLY K. PRIEDEMAN
 5                                          Assistant United States Attorney

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     MOTION TO UNSEAL
     20:mj-70917 MAG                        2
30
               Case 3:20-mj-70917-MAG Document 8 Filed 12/08/20 Page 3 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MOLLY K. PRIEDEMAN (CABN 302096)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Molly.priedeman@usdoj.gov
 8

 9           Attorneys for United States of America

10                                   UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                        ) CASE NO. 3:20-mj-70917 MAG
                                                      )
14           Plaintiff,                               )
                                                      ) [PROPOSED] ORDER
15      v.                                            )
                                                      )
16   NELLY GABUEVA,                                   )
     Aka Nelly Allen, Nelly Allen Gabueva, Nelly      )
17   Gabutti,                                         )
            Defendant.                                )
18
19           Upon motion of the United States and for good cause shown, IT IS HEREBY ORDERED that
20 each docket entry in the above-captioned case be unsealed, including the Criminal Complaint, Affidavit

21 in Support of Criminal Complaint and Arrest Warrant, the Arrest Warrant, the Summons in a Criminal

22 Case, the Notice of Dismissal, the Motion to Seal and Sealing Order, and the docket.

23           The Motion to Intervene and Unseal filed by third party Eugene Volokh is DENIED as moot.
24           IT IS SO ORDERED.
25 DATED: December 8, 2020

26
                                                 HON. SALLIE KIM
27                                               United States Magistrate Judge
28

     [PROPOSED] ORDER                                   1
     20-mj-70917 MAG
30
